Title: [Fryday June 7th. 1776.]
From: Adams, John
To: 


      Fryday June 7th. 1776. Certain Resolutions respecting Independency being moved and seconded. Resolved That the Consideration of them be referred till tomorrow morning; and that the members be enjoyned to attend punctually at ten O Clock, in order to take the same into their consideration.
      It will naturally be enquired why these Resolutions and the Names of the Gentlemen who moved and seconded them, were not inserted in the Journals? To this question I can give no other Answer than this. Mr. Hancock was President, Mr. Harrison Chairman of the Committee of the whole House. Mr. Thompson the Secretary was cousin to Mr. Dickinson. And Mr. R. H. Lee, Mr. John Adams were no favourites of either.
     